Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark one) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2008 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission File Number 0-17284 MERCARI COMMUNICATIONS GROUP, LTD. (Exact name of small business issuer as specified in its charter) Colorado 84-1085935 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2525 East Cedar Avenue, Denver, Colorado, 80209 (Address of principal executive offices) (303) 623-0203 (Issuers telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No ¨ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practical date: a s of March 31, 2008, there were 5,562,897 shares of issuers common stock outstanding. Transitional Small Business Disclosure Format. Yes ¨ No x PART I - FINANCIAL INFORMATION Item 1. Financial Statements MERCARI COMMUNICATIONS GROUP, LTD. (A Development Stage Company) BALANCE SHEETS (Unaudited) February 29, May 31, Current Assets Cash in escrow $ 6,433 $ - Total Current Assets 6,433 - Total Assets $ 6,433 $ - Current Liabilities: Accounts Payable & Accrued Liabilities $ 1,950 $ 2,825 Total Liabilities 1,950 2,825 Stockholders' Equity: Common Stock, Par value $.00001 Authorized 950,000,000 shares, Issued 5,562,897 shares at February 29, 2008 and 55 30 3,062,897 at May 31, 2007 Paid-In Capital 82,829 57,854 Deficit accumulated during the development stage since March 1, 2004 in connection with quasi reorganization (78,401 ) (60,709 ) Total Stockholders' Equity 4,483 (2,825 ) Total Liabilities and
